SUPPLEMENTAL OPINION ON DENIAL OF REHEARING APRIL 1, 1991 Donald L. Corbin, Justice. Appellant files a petition for rehearing stating that, after he filed his brief on appeal, the United States Supreme Court decided Grady v. Corbin, _ U.S. _, 110 S. Ct. 2084 (1990). In Grady the Court held that “[t]he Double Jeopardy Clause bars a subsequent prosecution if, to establish an essential element of an offense charged in that prosecution, the government will prove conduct that constitutes an offense for which the defendant has already been prosecuted.” Appellant contends that under the authority of Shea v. Louisiana, 470 U.S. 51 (1985), the ruling in Grady should be applied retroactively. In Shea, the petitioner raised the relevant issue in his direct appeal to the Supreme Court of Louisiana. However, in the case at bar, appellant first raises the Grady issue in this petition for rehearing.  It is well established that where an argument is not presented below, it will not be considered on appeal. Smith v. State, 302 Ark. 459, 790 S.W.2d 435 (1990); Hamm v. State, 301 Ark. 154, 782 S.W.2d 577 (1990); Edwards v. State, 300 Ark. 4, 775 S.W.2d 900 (1989). Additionally, issues not argued on appeal are considered abandoned. Fink v. State, 280 Ark. 281, 658 S.W.2d 359 (1983). A review of the record reveals that appellant made no double jeopardy argument either at trial or in his brief on appeal. Although Grady was decided during the time appellant’s direct appeal to this court was pending, in order to argue the Grady issue now, he is required to have argued it below. Petition denied.